Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 4,415,098) in view of Zonana (US 2014/0305963 A1).

Referring to claim 1.  Haas discloses a cap apparatus (10; Figure 1) for dispensing pills (33; Figure 2) from a pill container (14), the apparatus (10) comprising:
a closure system (48) comprising a plurality of threads (see Figure 2) for attaching the cap apparatus (10) to the pill container (14); 
a delivery system comprising a storage cavity that accommodates one or more pills (cavity 32 formed in member 16 to move tablets; Figure 2) for delivering a pill (42) 
from an interior pathway (22 and 32) to an exterior pathway (18) of the cap apparatus (10; Figure 1), the exterior pathway (18) being in communication with an exterior opening (dispenser opening at bottom end of 50; Figure 2) of the cap apparatus (10),
the interior pathway (22 and 32) comprising a cylindrical tunnel (see pathway in gFigure 2) through which one or more pills travel to the exterior pathway (18) upon activation of a switch device (16) by a user, the interior pathway (32) being slidably alignable with the exterior pathway (18) along a plane perpendicular to the cylindrical tunnel (see movement of channel 32);

Haas does not disclose a light source disposed on the exterior surface of the upper portion of the bottle cap apparatus.
Hass does not disclose an electronics system including a processor that is in communication with a pill sensor.

Zonana discloses a smart cap system (200) comprising a light source 
(LED lights; the device 100 can include one or more lights (e.g., LED) that are activated to illuminate and be visible through at least one of the base 150; Para. [0111]) 
disposed on an exterior surface (exterior of 200) of the cap apparatus (visible through base 150), the light source (150, LED lights) emitting at least one of a first color (when it is an appropriate time for medication to be dispensed, a green light can be visible through the base portion; Para. [0111])
and a second colors (when it is not time for dispensing medication, the base 150 can be illuminated in another color, such as blue; Para. [0111]) 
based on at least one of a dosing schedule associated with the cap apparatus (the insert 500 is illuminated to alert the user that it is time to take the medication; Para. [0111]), and historical dispensing data (Conversely, when it is not time for dispensing medication, the base 150 can be illuminated in another color, such as blue, that indicates to the user that it is not time to take the medication and that the device 100 will not allow such medication dispensing; Para. [0111]; in order to dispense a current dose, a previous dose dispensing historical time data is verified); and
an electronics system including a processor (controller PCB) that is in communication with a pill sensor (sensor 1300) to determine whether the pill has exited the exterior pathway of the cap apparatus (exited the U-shaped slot 515; Para. [0091]), wherein information that the pill has exited the exterior pathway (The pill sensor 1300 senses the presence of a pill within the U-shaped slot 515 of the insert 500; Para. [0091]) is transmitted by the processor to a dosing schedule updating computing device (The device 100 timestamps each release as either normal or "casual" depending upon the manner the pill was dispensed (dispensing mode); Para. [0114]; and
“(6) monitors that the doses are taken through direct pill counting at the time of dispensing; (7) stores dispensing data and can optionally report this data back to a central monitoring database through a wireless network or some other network, such as a wired network. The wireless network can also be used for medical dispenser cap programming, etc..”; Para. [0116]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haas to have included a light source disposed on the exterior surface of the upper portion of the bottle cap apparatus wherein the light color is changed pending the condition of the cap apparatus and an electronics system including a processor that is in communication with a pill sensor as taught by Zonana because modifying the color of the light source based on the condition of the dispenser would allow for an easier adherence to the medication schedule for a user since the illuminated light color change would provide a clear guidance as to when to take medication and when not to.

Referring to claim 2.  Haas discloses a cap apparatus (10; Figure 1) for dispensing pills (33; Figure 2) further comprising an interior funnel (38) disposed within cap apparatus (lower portion of 10), wherein the interior funnel (38) facilitates movement of the pill (33) within the pill container (14).

Referring to claim 3.  Haas discloses a cap apparatus (10; Figure 1) for dispensing pills (33; Figure 2), wherein the interior pathway (22; pathway in funnel) is large enough to accommodate one pill (pill 33 passes through the funnel; see Figure 2).

Referring to claim 8 and 9.  Haas discloses a cap apparatus (10; Figure 1) for dispensing pills (33; Figure 2), wherein the delivery system (cavity 32 formed in member 16 to move tablets; Figure 2) causes the interior pathway (22 and 32) to move (portion of 32), thereby aligning the interior pathway (22 and 32) to the exterior pathway (18) and enabling the pill (33) to move from the interior pathway (22 and 32) to the exterior pathway (18; see Figure 2-3).

Referring to claim 10.  Haas discloses a cap apparatus (10; Figure 1) for dispensing pills (33; Figure 2), wherein interior pathway (22 and 32) is movably connected (portion 32) to the exterior pathway (pathway extending in 18), thereby enabling the pill (33) to move from the interior pathway (32) to the exterior pathway (18).

Referring to claim 18.  Zonana discloses a smart cap system (200) comprising a light source (LED lights; the device 100 can include one or more lights (e.g., LED) wherein the light source (150) is toroidal in shape (see shape in Figure 2) and is disposed such that the outer diameter of the toroidal shape (outer side of 150) is disposed towards the outer diameter of the upper portion surface of the cap apparatus (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 4,415,098) in view of Zonana (US 2014/0305963 A1) and further in view of Burke (US 2014/0266760 A1).

	Referring to claim 21.  Haas in view of Zonana do not disclose wherein the processor is configured to communicate with an accelerometer.

	Burke discloses a cap apparatus for dispensing pills (10; Figure 1) from a pill container (200), wherein the electronics system (15) comprises a processor (37) is configured to electronically communicate with an accelerometer (42) to determine whether the cap apparatus has been moved to suggest an inversion of the cap apparatus (accelerometer, which senses when or how the container cap is moved; Col. 3 line 67). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haas in view of Zonana to have included the electronic detection system comprises an accelerometer as taught by Burke because an accelerometer can detect movement of the dispenser thus provide information as to when the dispenser is handled.

Referring to claim 22.  Burke discloses a cap apparatus for dispensing pills (10; Figure 1) from a pill container (200), wherein the processor (37) is further configured to electronically communicate an opening sensor to determine whether the cap apparatus has separated from the pill container within a threshold period of time (The one or more microcontrollers record when the container cap is opened by removing the container cap from the container and wherein the one or more microcontrollers record when the container cap is closed by placing the container cap on the container, as well was the duration of intervals between when the container cap is closed by placing the container cap on the container and wherein the one or more microcontrollers record when the container caps is opened by removing the container cap from the container; Para. [0016]).

Referring to claim 23.  Burke discloses a cap apparatus for dispensing pills (10; Figure 1) from a pill container (200), wherein the processor (37) is further configured to retrieve the dosing schedule, the dosing schedule being associated with at least one of the cap apparatus and a user associated with the cap apparatus (wherein said timer display further displays the information selected from the information consisting of: a name of a product contained within said container; a patient name; a frequency of which a medication should be taken; a number of times said container cap was opened over a set duration; a next scheduled time to take said medication; an advertisement; a warning; a most recent interval; and a reorder information; see claim 17 of Burke).

Referring to claims 24 and 26.  Burke discloses a cap apparatus for dispensing pills (10; Figure 1) from a pill container (200), wherein the processor is further configured to retrieve initial pill data associated with the cap apparatus (a container cap sensors, chips, transmitters, and receiver, to record, transmit, and receive data regarding the time intervals between when the container cap was last placed on or taken off of a container; see abstract).

Referring to claim 25.  Burke discloses a cap apparatus for dispensing pills (10; Figure 1) from a pill container (200), wherein
wherein the processor is further configured to retrieve the historical dispensing data (The memory may be within or part of the microcontrollers. Or the memory or memory units may be separate devices. Preferably, the timer display further displays the information selected from the information consisting of: a name of a product contained within the container; a patient name; the frequency of which a medication should be taken; a number of times the container cap was opened over a set duration; the next scheduled time to take the medication; an advertisement; a warning; a most recent interval; and a reorder information; Para. [0016]).

Referring to claim 27.  Zonana discloses a smart cap system (200) comprising a light source (LED lights; the device 100 can include one or more lights (e.g., LED) that are activated to illuminate and be visible through at least one of the base 150; Para. [0111]),
wherein the processor (760) is further configured to send instructions to at least one of activate the first color of the light source (150) disposed on the cap apparatus 
responsive to determining that the pill should be dispensed, and activate the second color of the light source responsive to determining that the pill should not be dispensed, and activate the second color of the light source responsive to determining that a pill should not be dispensed (when it is an appropriate time for medication to be dispensed, a green light can be visible through the base portion 525 of the insert 500 to visually alert the user that it is time to take medication. Conversely, when it is not time for dispensing medication, the base 150 can be illuminated in another color, such as blue, that indicates to the user that it is not time to take the medication and that the device 100 will not allow such medication dispensing; Para. [0111]).

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. See new rejections in light of Haas (US 4,415,098) in view of Zonana (US 2014/0305963 A1) and further in view of Burke (US 2014/0266760 A1) cited above. 
The currently amended limitations are clearly disclosed by the primary references of Haas in view of Zonana references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/           Primary Examiner, Art Unit 3651